DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 17-21, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hucheng(hereinafter Wang)(US 2020/0236534) in view of LG Electronics,"P-CR23.501ClarificationonMICOmode,"SAWG2Meeting#124S2-179005,pp.1-2,(Dec 4, 2017) (hereinafter LG) and Pinheiro et al. (hereinafter Pinheiro)(US 2011/0201343).
Regarding claim 1, Wang teaches a connection control method, operable by a user equipment (UE), comprising: establishing a session connection with a network device; wherein the session connection; de-activating a mobile initiated connection only (MICO) mode locally (Fig. 7, item 701-702; left the MICO mode).  
Wang did not teach specifically connection is for emergency service. However, LG teaches in an analogous art wherein the connection is for emergency service(Pages 1-2; MICO mode is enabled in the UE; UE shall disable MICO mode; establishment for emergency service ). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date 
Wang and LG did not teach specifically when the session connection is successfully established. However, Pinheoro teaches in an analogous art when the session connection is successfully established, de-activating a mobile initiated connection only (MICO) mode locally(P[0096],not enter the mobile originated only mode if the WTRU is attached for the emergency services; until the emergewncy call is finished). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the session connection is successfully established, de-activating a mobile initiated connection only (MICO) mode locally in order to save resources.
Regarding claim 2, Wang teaches the method according to claim 1, wherein before the establishing a session connection with a network device, the method further comprises: transmitting a request message to the network device; wherein the request message is configured to request for activating the MICO mode(Fig. 4, items 401-402; entering MICO mode).  
Regarding claim 4, Wang teaches the method according to claim 1, wherein the network device is an access and mobility management function (AMF) entity(Fig.7).  
Claim 5 is rejected for the same reason as set forth in claim 1. Wang further teaches that in P[0124], when the UE has left the MICO mode and in P[0128], determining that UE has become accessible. 
Claims 6, 8 are rejected for the same reason as set forth in claims 2 and 4 respectively.
Claims 17-21, 23-27 are rejected for the same reason as set forth in claims 1, 5, 1, 5, 2, 4, 6, 7, 4, 2 respectively.

Claims 3, 7, 22, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Hucheng(hereinafter Wang)(US 2020/0236534) in view of LG Electronics,"P-CR23.501ClarificationonMICOmode,"SAWG2Meeting#124S2-179005,pp.1-2,(Dec 4, 2017) (hereinafter LG), Pinheiro et al. (hereinafter Pinheiro)(US 2011/0201343) and Kim et al. (hereinafter Kim)(US 2021/0168901).
Regarding claim 3, Wang in view of LG and Pinheiro teaches all the particulars of the claim except wherein before the establishing a session connection with a network device, the method further comprises: receiving an accept message transmitted by the network device; wherein the accept message indicates that the network device accepts the UE's request for activating the MICO mode; activating the MICO mode locally at the UE.  However, Kim teaches in an analogous art wherein before the establishing a session connection with a network device, the method further comprises: receiving an accept message transmitted by the network device; wherein the accept message indicates that the network device accepts the UE's request for activating the MICO mode; activating the MICO mode locally at the UE (item 760, Fig. 7; establishment accept). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the wherein before the establishing a session connection with a network device, the method further comprises: receiving an accept message transmitted by the network device; wherein the accept message indicates that the network device accepts the UE's request for activating the MICO mode; activating the MICO mode locally at the UE in order to have efficient task handling.
Claims 7, 22 and 28 are rejected for the same reason as set forth in claim 3.
Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647